DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 33 are objected to because of the following informalities:  line 13 - ‘wherein when the drive shaft is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm’ should be amended to - - wherein the drive shaft is configured to be driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm - -  in order to keep the claim terminology consistent with an apparatus claim and in order to clarify that the drive shaft is capable of being driven at any speed within the claimed range rather than creating an ambiguity regarding at what speed the drive shaft is actually being driven.  Appropriate correction is required.
Claim 21 (line 17) and claim 33 (lines 16- 17) are objected to because of the following informalities:  ‘an orbital path offset from an axis of rotation’ should be amended to - - an orbital path offset from [[an]] the axis of rotation - - since an axis of rotation is previously introduced in the claim.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
1.	Application claims 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,788,853 B2 in view of Thatcher et al. (US Pub. No. 2008/0306498).  U.S. Patent No. 9,788,853 B2 and Thatcher are cited in the IDS filed 11/15/19.
Regarding application claim 21, claim 1 of U.S. Patent No. 9,788,853 B2 claims a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient, the device comprising:
an elongate flexible drive shaft comprising helically wound metallic filars that form a coil having a constant outer diameter and a longitudinal axis;
a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and 
an array of at least three spherical eccentric abrasive burrs being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three spherical eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claim 1 of U.S. Patent No. 9,788,853 B2);
Regarding application claim 33, claim 1 of U.S. Patent No. 9,788,853 B2 claims a rotational atherectomy device for removing stenotic lesion material, the device comprising:

a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and an array of at least three eccentric abrasive burrs having a same shape and being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claim 1 of U.S. Patent No. 9,788,853 B2).
Claim 1 of U.S. Patent No. 9,788,853 B2 does not claim
(application claim 21 and application claim 33) wherein when the drive shaft is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three (spherical) eccentric abrasive burrs and the distal metallic concentric cylindrical element rotate together with the drive shaft such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation.
However, Thatcher teaches a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient
(application claim 21 and application claim 33) wherein when the drive shaft (20) is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm (P. [0056] - - rpm range of 20,000 to 200,000 rpm teaches the claimed range), the eccentric abrasive  the center of mass 29 of the eccentric abrading head 28 is spaced away from the rotational axis 21 of the drive shaft 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of U.S. Patent No. 9,788,853 B2 to include the drive shaft being driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three (spherical) eccentric abrasive burrs and the distal metallic concentric cylindrical element disclosed by claim 1 of U.S. Patent No. 9,788,853 rotate together with the drive shaft (given that claim 1 recites “the metallic stability element having a cylindrical shape defining an inner diameter, . . . the metallic stability element having a center of mass aligned with the longitudinal axis”) such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation as taught by Thatcher because it would allow improved control over the diameter(s) of a spiral path of the eccentric abrading element(s) of the device in order to remove a very 
2.	Application claims 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,327,803 B2 in view of Thatcher et al. (US Pub. No. 2008/0306498).
Regarding application claim 21, claim 1 of U.S. Patent No. 10,327,803 B2 claims a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient, the device comprising:
an elongate flexible drive shaft comprising helically wound metallic filars that form a coil having a constant outer diameter and a longitudinal axis;
a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and 
an array of at least three spherical eccentric abrasive burrs being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three spherical eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claim 1 of U.S. Patent No. 10,327,803 B2);
Regarding application claim 33, claim 1 of U.S. Patent No. 10,327,803 B2 claims a rotational atherectomy device for removing stenotic lesion material, the device comprising:

a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and an array of at least three eccentric abrasive burrs having a same shape and being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claim 1 of U.S. Patent No. 10,327,803  B2).
Claim 1 of U.S. Patent No. 10,327,803 B2 does not claim
(application claim 21 and application claim 33) wherein when the drive shaft is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three (spherical) eccentric abrasive burrs and the distal metallic concentric cylindrical element rotate together with the drive shaft such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation.
However, Thatcher teaches a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient
(application claim 21 and application claim 33) wherein when the drive shaft (20) is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm (P. [0056] - - rpm range of 20,000 to 200,000 rpm teaches the claimed range), the eccentric abrasive  the center of mass 29 of the eccentric abrading head 28 is spaced away from the rotational axis 21 of the drive shaft 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of U.S. Patent No. 10,327,803 B2 to include the drive shaft being driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three (spherical) eccentric abrasive burrs and the distal metallic concentric cylindrical element disclosed by claim 1 of U.S. Patent No. 9,788,853 rotate together with the drive shaft (given that claim 1 recites “the metallic stability element having a cylindrical shape defining an inner diameter, . . . the metallic stability element having a center of mass aligned with the longitudinal axis”) such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation as taught by Thatcher because it would allow improved control over the diameter(s) of a spiral path of the eccentric abrading element(s) of the device in order to remove a very 
3.	Application claims 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,478,215 B2 in view of Thatcher et al. (US Pub. No. 2008/0306498).
Regarding application claim 21, claim 1 of U.S. Patent No. 10,478,215 B2 claims a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient, the device comprising:
an elongate flexible drive shaft comprising helically wound metallic filars that form a coil having a constant outer diameter and a longitudinal axis;
a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and 
an array of at least three spherical eccentric abrasive burrs being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three spherical eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claim 1 of U.S. Patent No. 10,478,215 B2);
Regarding application claim 33, claim 1 of U.S. Patent No. 10,478,215 B2 claims a rotational atherectomy device for removing stenotic lesion material, the device comprising:

a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and an array of at least three eccentric abrasive burrs having a same shape and being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claim 1 of U.S. Patent No. 10,478,215 B2).
Claim 1 of U.S. Patent No. 10,478,215 B2 does not claim
(application claim 21 and application claim 33) wherein when the drive shaft is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three (spherical) eccentric abrasive burrs and the distal metallic concentric cylindrical element rotate together with the drive shaft such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation.
However, Thatcher teaches a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient
(application claim 21 and application claim 33) wherein when the drive shaft (20) is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm (P. [0056] - - rpm range of 20,000 to 200,000 rpm teaches the claimed range), the eccentric abrasive  the center of mass 29 of the eccentric abrading head 28 is spaced away from the rotational axis 21 of the drive shaft 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 1 of U.S. Patent No. 10,478,215 B2 to include the drive shaft being driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three (spherical) eccentric abrasive burrs and the distal metallic concentric cylindrical element disclosed by claim 1 of U.S. Patent No. 10,478,215 B2 rotate together with the drive shaft (given that claim 1 recites “the metallic stability element having a cylindrical shape defining an inner diameter, . . . the metallic stability element having a center of mass aligned with the longitudinal axis”) such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation as taught by Thatcher because it would allow improved control over the diameter(s) of a spiral path of the eccentric abrading element(s) of the device in order to remove a very 
4.	Application claims 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 15, and 22 of U.S. Patent No. 10,499,946 B2 in view of Thatcher et al. (US Pub. No. 2008/0306498).
Regarding application claim 21, claims 1, 6, 15, and 22 of U.S. Patent No. 10,499,946 B2 claim a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient, the device comprising:
an elongate flexible drive shaft comprising helically wound metallic filars that form a coil having a constant outer diameter and a longitudinal axis;
a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and 
an array of at least three spherical eccentric abrasive burrs being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three spherical eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claims 1, 6, 15, and 22 of U.S. Patent No. 10,499,946 B2);
Regarding application claim 33, claims 1, 6, 15, and 22 of U.S. Patent No. 10,499,946 B2 claim a rotational atherectomy device for removing stenotic lesion material, the device comprising:

a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and an array of at least three eccentric abrasive burrs having a same shape and being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claims 1, 6, 15, and 22 of U.S. Patent No. 10,499,946 B2).
Claims 1, 6, 15, and 22 of U.S. Patent No. 10,499,946 B2 do not claim
(application claim 21 and application claim 33) wherein when the drive shaft is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three (spherical) eccentric abrasive burrs and the distal metallic concentric cylindrical element rotate together with the drive shaft such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation.
However, Thatcher teaches a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient
(application claim 21 and application claim 33) wherein when the drive shaft (20) is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm (P. [0056] - - rpm range of 20,000 to 200,000 rpm teaches the claimed range), the eccentric abrasive 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify claims 1, 6, 15, and 22 of U.S. Patent No. 10,499,946 B2 to include the drive shaft being driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three (spherical) eccentric abrasive burrs and the distal metallic concentric cylindrical element disclosed by claim 1 of U.S. Patent No. 9,788,853 rotate together with the drive shaft (given that claim 1 recites “the metallic stability element having a cylindrical shape defining an inner diameter, . . . the metallic stability element having a center of mass aligned with the longitudinal axis”) such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation as taught by Thatcher because it would allow improved control over the diameter(s) of a spiral path of the eccentric abrading element(s) of the 
5.	Application claims 21- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of U.S. Patent No. 10,478,217 B2 in view of Thatcher et al. (US Pub. No. 2008/0306498).
Regarding application claim 21, claims 1, 7 and 14 of U.S. Patent No. 10,478,217 B2 claim a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient, the device comprising:
an elongate flexible drive shaft comprising helically wound metallic filars that form a coil having a constant outer diameter and a longitudinal axis;
a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and 
an array of at least three spherical eccentric abrasive burrs being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three spherical eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claims 1, 7 and 14 of U.S. Patent No. 10,478,217 B2);
Regarding application claim 33, claims 1, 7 and 14 of U.S. Patent No. 10,478,217 B2 claims a rotational atherectomy device for removing stenotic lesion material, the device comprising:
an elongate flexible drive shaft comprising helically wound metallic filars that form a coil having a constant outer diameter and a longitudinal axis;
a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft; and an array of at least three eccentric abrasive burrs having a same shape and being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis (See claims 1, 7 and 14 of U.S. Patent No. 10,478,217 B2).
Claims 1, 7 and 14 of U.S. Patent No. 10,478,217 B2 does not claim
(application claim 21 and application claim 33) wherein when the drive shaft is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at 
However, Thatcher teaches a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient
(application claim 21 and application claim 33) wherein when the drive shaft (20) is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm (P. [0056] - - rpm range of 20,000 to 200,000 rpm teaches the claimed range), the eccentric abrasive burr (28) (Figs. 1, 7A- 18) rotates with the drive shaft (20) (Figs. 1, 8A- 8C, 10C- 12), such that the eccentric abrasive burr (28) moves in an orbital path offset from an axis of rotation (21, 15) (See Figs. 8A- 8C, 13) (P. [0073] - - the rotational axis of the drive shaft 20 coinciding with the center of the guide wire 15) while drive shaft (20) simultaneously rotates at a position generally axially aligned with the axis of rotation (See Figs. 8A- 8C, 13- 14) (P. [0073] - - generally spiral orbital path taken by various embodiments of the eccentric abrading head 28 of the present invention, the abrading head 28 shown relative to the guide wire 15 over which the abrading head 28 has been advanced; the center of mass 29 of the eccentric abrading head 28 is spaced away from the rotational axis 21 of the drive shaft 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify claims 1, 7 and 14 of U.S. Patent No. 10,478,217 B2 to include the drive shaft being driven to rotate about an axis 
Allowable Subject Matter
Claims 21 and 33 would be allowable if rewritten to overcome the Claim Objection(s) set forth in this Office Action and if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed in order to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the drive shaft is configure to be driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three spherical eccentric abrasive burrs and the distal metallic concentric cylindrical element rotate together with the drive shaft such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from the axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation.
Regarding claim 33, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the drive shaft is configured to be driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three eccentric abrasive burrs and the distal metallic concentric cylindrical element rotate together with the drive shaft such that the array of at least three eccentric abrasive burrs move in an orbital path offset from the axis of rotation while the distal 
Wulfman et al. (US Pat. No. 5,584,843 - - cited in the IDS filed 11/15/19) teaches a rotational atherectomy device for removing stenotic lesion material from a blood vessel of a patient.  Wulfman discloses a gently curving guidewire 30 that extends through a drive shaft 16.  Concentric abrading burrs 12, 38 are disposed on the drive shaft 16.  The drive shaft 16 is operable to rotate around the guidewire 30 at speeds in the range of from 10,000 rpm to greater than 160,000 rpm.  Although guidewire 30 is separately connected to an optional low-speed rotational prime mover 35 operable in a range of 60 or less rpm, in use, guidewire 30 does not rotate (Col. 3, l. 1- 34; Col. 5, l. 14- 19).  
As such, Wulfman does not teach or suggest wherein the drive shaft is configured to be driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three eccentric abrasive burrs and the distal metallic concentric cylindrical element rotate together with the drive shaft such that the array of at least three eccentric abrasive burrs move in an orbital path offset from the axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation.  
Specifically, the gently curving guidewire 30 cannot be configured to be driven at 20,000 rpm to 160,000 rpm without destroying the operation of the Wulfman device.  As such, the concentric abrasive burrs disposed on the drive shaft cannot move in an orbital path offset from the axis of rotation at the high speed because the abrasive burrs have center of masses aligned with the guidewire 30.

Shturman et al. (US Pat. No. 6,132,444 - - cited in the IDS filed 11/15/19); Narveson (US Pub. No. 2010/0211088 A1- - cited in the IDS filed 11/15/19); Shturman (US Pub. No. 2012/0035633 A1- - cited in the IDS filed 11/15/19); Kallok et al. (US Pat. No. 8,177,801 B2- - cited in the IDS filed 11/15/19); Cambronne (US Pat. No. 9,289,230 B2- - cited in the IDS filed 11/15/19); Cambronne et al. (US Pub. No. 2016/0199093 A1- - cited in the IDS filed 4/10/20), fail to disclose one or more of:
a distal metallic concentric cylindrical element having a center of mass aligned with the longitudinal axis and being fixed to a distal tip portion of the drive shaft;
an array of at least three spherical eccentric abrasive burrs being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three spherical eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the 
wherein when the drive shaft is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three spherical eccentric abrasive burrs and the distal metallic concentric cylindrical element rotate together with the drive shaft such that the array of at least three spherical eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation;
an array of at least three eccentric abrasive burrs having a same shape and being fixed to the drive shaft at a position spaced proximal from the distal metallic concentric cylindrical element such that a center of mass of each of the at least three eccentric abrasive burrs is offset from the longitudinal axis while contemporaneously the center of mass of the distal metallic concentric cylindrical element is aligned with the longitudinal axis
wherein when the drive shaft is driven to rotate about an axis of rotation at 20,000 rpm to 160,000 rpm, the array of at least three eccentric abrasive burrs and the distal metallic concentric cylindrical element rotate together with the drive shaft such that the array of at least three eccentric abrasive burrs move in an orbital path offset from an axis of rotation while the distal metallic concentric cylindrical element simultaneously rotates at a position generally axially aligned with the axis of rotation.
where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis) (emphasis added).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771